SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [ X ] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ] Definitive Proxy Statement [X] Definitive Additional Materials [ ] Soliciting Material Pursuant to Sec. 240.14a-11(c) or Sec. 240.14a-12 DFA Investment Dimensions Group Inc. Dimensional Investment Group Inc. The DFA Investment Trust Company Dimensional Emerging Markets Value Fund Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [ X ] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: [ ] Fee paid previously with preliminary proxy materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: FOR IMMEDIATE RELEASE Contact: Darla Hastings Dimensional Fund Advisors 512-306-7428 RiskMetrics Group and Glass Lewis & Co. Recommend For Votes in Dimensionals Proxy Campaign AUSTIN, TEXAS  May 19, 2009  Dimensional Fund Advisors announced today that RiskMetrics Group (through its wholly owned subsidiary, Institutional Shareholders Services) and Glass Lewis & Co., two leading proxy advisory firms, have each recommended that the funds shareholders vote FOR ALL items being proposed in a current proxy campaign. The Dimensional funds board of directors also recommends a vote FOR ALL items. RiskMetrics Group and Glass Lewis & Co. are independent of Dimensional and the Dimensional funds. They specialize in providing corporate governance services for large institutions, including evaluating proxy ballot items and making voting recommendations. The Dimensional funds have organized a shareholder meeting on June 2 to vote on a number of proposals, such as election of directors and updates to the investment restrictions in older funds to make them consistent with funds that have been launched since 1996, when the National Securities Markets Improvement Act established one national standard for federally registered funds. In its independent analysis, RiskMetrics Group stated that it generally approves of amendments or elimination of certain fundamental restrictions, which as a result of changes in SEC policy and state securities laws, are outdated or obsolete, and therefore unfairly hamstring a fund that was created prior to the changes in regulatory law. # # # This is not an offer to sell, nor a solicitation of an offer to buy, shares of any fund.
